Citation Nr: 1100740	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-11 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent 
for residuals of a gun-shot wound (GSW) of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from March 1943 to February 1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and 
from a May 2009 rating decision by the VA RO in St. Petersburg, 
Florida.  Jurisdiction over the case was returned to the RO in 
St. Petersburg subsequent to the July 2008 rating decision.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in March 
2010.  A transcript of the hearing is associated with the claims 
file.

This case was previously before the Board in June 2010, at which 
time the issues currently before the Board were remanded for 
additional development.  The case has now been returned to the 
Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010). 


FINDINGS OF FACT

1.  For the period prior to June 10, 2009, the occupational and 
social impairment from the Veteran's PTSD more nearly 
approximated reduced reliability and productivity than 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  For the period from June 10, 2009, to March 22, 2010, the 
occupational and social impairment from the Veteran's PTSD has 
more nearly approximated deficiencies in most areas than reduced 
reliability and productivity.

3.  For the period from March 23, 2010, the occupational and 
social impairment from the Veteran's PTSD has more nearly 
approximated total than deficiencies in most areas.

4.  Best corrected distance vision is measured at 20/60 in the 
right eye and 20/25 in the left eye; and visual field defect is 
measured as an average concentric contraction of 10 degrees in 
the right eye and 46 degrees in the left eye.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but not 
higher, for PTSD for the period prior to June 10, 2009, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating of 70 percent, but not 
higher, for PTSD for the period from June 10, 2009, to March 22, 
2010, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2010).

3.   The criteria for a disability rating of 100 percent for PTSD 
for the period from March 23, 2010, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2010).

4.  The criteria for a disability rating in excess of 30 percent 
for residuals of a GSW of the right eye have not been met.   38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic 
Codes 6061-6080 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The record reflects that prior to the initial adjudication of the 
claims, the Veteran was mailed letters in January 2008 and 
February 2009 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  Both the January 2008 and February 2009 letters 
provided the Veteran with appropriate notice with respect to the 
disability-rating and effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  The Veteran was afforded the appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

General Disability Rating

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases. 38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
This diagnostic code uses the general rating formula for mental 
disorders, which provides that a 30 percent disability rating is 
warranted for a mental disorder if it is productive of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent disability rating is warranted for a mental disorder 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing effective work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a 
mental disorder when there is total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Residuals of GSW of Right Eye

The Board notes that the main residual from the Veteran's right 
eye GSW is trouble with visual acuity and visual field defects.  
During the pendency of this appeal, the criteria used for rating 
visual acuity impairment and visual field defects were amended, 
effective December 2008.  The new criteria are only applicable to 
claims filed on or after the change.  Therefore, the Board will 
consider the Veteran's claim under the criteria in place at the 
time the Veteran filed his claim in December 2007.

Impairment of visual acuity is rated under Table V and Diagnostic 
Codes 6061-6079.  38 C.F.R. § 4.83a (2008).  Visual acuity is 
rated based on best corrected distant vision.  38 C.F.R. § 4.75 
(2008).

Eye impairment is rated on the basis of impairment of central 
visual acuity. Diagnostic Codes 6061-6079 contain the criteria to 
evaluate impairment of central visual acuity.  A noncompensable 
disability rating is warranted for impairment of central visual 
acuity when vision in both eyes is correctable to 20/40.  38 
C.F.R. § 4.84a, (2008).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is correctable 
to 20/70 and vision in the other eye is correctable to 20/40; or 
(4) when vision in one eye is correctable to 20/100 and vision in 
the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the other 
eye is correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is correctable 
to 20/50; (3) when vision in one eye is correctable to 20/200 and 
vision in the other eye is correctable to 20/40; or (4) when 
vision in one eye is correctable to 15/200 and vision in the 
other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual acuity 
in one eye is 20/100 and the other eye is 20/70; (3) corrected 
visual acuity in one eye is 20/200 in one eye and 20/50 in the 
other eye; (4) corrected visual acuity in one eye is 15/200 and 
20/50 in the other eye; (5) corrected visual acuity in one eye is 
10/200 and 20/40 in the other eye; (6) corrected visual acuity in 
one eye is 5/200 and 20/40 in the other eye ; or (7) blindness of 
one eye and corrected vision to 20/40 in the other eye.  38 
C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 
(2008).

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other eye; 
(2) corrected visual acuity of one eye is to 15/200 and 20/70 in 
the other eye; (3) corrected visual acuity in one eye is to 
10/200 and 20/50 in the other eye; (4) corrected visual acuity is 
to 5/200 in one eye and 20/50 in the other eye; or (5) blindness 
or anatomical loss of one eye and corrected vision in the other 
eye to 20/50 and 20/40, respectively, in the other eye.  38 
C.F.R. § 4.84a, Diagnostic Codes, 6066, 6070, 6073, 6076 (2008).

A 50 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) corrected 
visual acuity is to 20/100 in both eyes; (2) corrected visual 
acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) 
corrected visual acuity is to 5/200 in one eye and 20/70 in the 
other eye; or (4) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/70 and 20/50, 
respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076, 
6078 (2008).

A 60 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/100; (2) corrected visual acuity of one eye is to 15/200 and 
the other eye is to 20/100; (3) corrected visual acuity of one 
eye is to 10/200 and the other eye is to 20/100; (4) corrected 
visual acuity of one eye is to 5/200 and the other eye is to 
20/100; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/100 or 20/70 or 20/100, 
respectively. 38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076 
(2008).

Visual field defects are rated under Diagnostic Code 6080.  Under 
this code, concentric contraction of visual field to 5 degrees 
warrants a 100 percent disability rating for bilateral loss, a 30 
percent disability rating for unilateral loss, or is rated as 
5/200 (1.5/60); concentric contraction of visual field to 15 
degrees, but not to 5 degrees, warrants a 70 percent disability 
rating for bilateral loss, a 20 percent disability rating for 
unilateral loss, or is rated as 20/200 (6/60); concentric 
contraction of visual field to 30 degrees, but not to 15 degrees, 
warrants a 50 percent disability rating for bilateral loss, a 10 
percent disability rating for unilateral loss, or is rated as 
20/100 (6/30); concentric contraction of visual field to 45 
degrees, but not to 30 degrees, warrants a 30 percent disability 
rating for bilateral loss, a 10 percent disability rating for 
unilateral loss, or is rated as 20/70 (6/21); concentric 
contraction of visual field to 60 degrees, but not to 45 degrees, 
warrants a 20 percent disability rating for bilateral loss, a 10 
percent disability rating for unilateral loss, or is rated as 
20/50 (6/15).  Bilateral loss of the temporal half of the visual 
field warrants a 30 percent disability rating, unilateral loss 
warrants a 10 percent disability rating, or is rated as 20/70 
(6/21).  Bilateral loss of the nasal half of the visual field 
warrants a 20 percent disability rating, unilateral warrants a 10 
percent disability rating, or is rated as 20/50 (6/15).  38 
C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

Burden of Proof
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.

Evaluation of PTSD

In May 2009, the Veteran was afforded a VA examination.  At that 
time, the Veteran reported that he experienced trouble sleeping; 
inability to fall asleep and stay asleep; nightmares nearly every 
night; and that he often awoke tired, requiring a nap later in 
the day.  The Veteran reported experiencing recurrent and 
intrusive distressing recollections of his time in World War II 
(WWII), including images, perceptions, and thoughts.  He reported 
that he avoided thoughts of WWII and conversations associated 
with his time there.  The Veteran reported that he experienced 
angry outbursts and irritability.  He reported that he had 
difficulty concentrating.  He reported that he avoided crowds and 
his only social interaction was going to church.  He also 
reported that he felt emotionally detached from those around him.      

Upon mental status examination, the Veteran was found to be 
casually dressed.  His attitude toward the examiner was 
cooperative, yet guarded.  His psychomotor activity was 
unremarkable and his speech was soft or whispered.  His affect 
was appropriate and his mood was anxious and dysphoric.  He was 
not able to complete serial 7's and was not able to spell a word 
backwards and forwards.  The Veteran was oriented to person, 
time, and place.  His thought process and content were 
unremarkable.  The Veteran did not experience delusions and he 
was able to understand the outcome of behavior.  It was noted 
that the Veteran understood that he had a problem.  The Veteran 
did not report hallucinations or exhibit inappropriate behavior.  
The Veteran did not interpret proverbs appropriately.  He did not 
report panic attacks, ritualistic behavior, homicidal thoughts, 
or suicidal thoughts.  His impulse control was good, but he did 
experience episodes of violence.  His remote and recent memory 
were noted to be normal, but his immediate memory was noted to be 
moderately impaired.

The examiner diagnosed the Veteran with PTSD and alcohol 
dependence in remission.  The examiner assigned the Veteran a 
Global Assessment of Functioning (GAF) score of 62 and reported 
that the Veteran had moderate difficulty in social and 
occupational functioning.  The examiner reported that the Veteran 
experienced reduced reliability and productivity due to his PTSD 
and that given the extreme chronicity of the Veteran's PTSD, his 
prognosis was guarded. 

At this juncture, the Board notes that GAF scores are based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

The GAF score is based on all of the Veteran's psychiatric 
impairments.  A GAF score of 31-40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score of 51-60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with coworkers).  A GAF score of 61-70 
represents mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule 
of ratings for mental disorders, 38 C.F.R. § 4.130, they are a 
useful tool in assessing a Veteran's disability and assigning 
disability evaluations.  However, they are just one of many 
factors considered when determining an evaluation.

In July 2009, the Veteran was afforded another VA examination.  
At that time, the Veteran reported that he lived alone, but 
maintained a relationship with two of his sons, who were also 
service-connected for PTSD from their service in the Republic of 
Vietnam.  He reported that he did not go anywhere but church and 
that he was a loner and did not even talk to many people while at 
church.  He also reported getting exercise by walking the mall 
and that he spent a lot of time watching television.  The Veteran 
reported that he did not have any close friends and that he had 
been drinking more so that he could sleep.  The Veteran reported 
significant sleep impairment, in that he had difficulty falling 
asleep.  He also reported continuing to experience nightmares 
about WWII and that he was tired during the day because of lack 
of sleep.  The Veteran reported that he had been feeling more 
down than usual after finding out that one of his sons was ill.  
The Veteran reported that he would sometimes have trouble 
shopping because he would forget what he had to buy once he got 
to the store.  

Upon mental status examination, the Veteran was clean and 
appropriately dressed.  His speech was unremarkable, his attitude 
was cooperative, his affect was appropriate, and his mood was 
dysphoric.  He was easily distracted and unable to do serial 
sevens or spell a word backwards and forwards.  He was oriented 
to person, time, and place.  His thought processes and content 
were unremarkable.  There was no evidence of delusions and it was 
noted that the Veteran understood the outcomes of behavior.  The 
Veteran was also noted to have understood that he had a problem.  
There was no evidence that the Veteran experienced hallucinations 
and he did not exhibit inappropriate behavior.  There was no 
evidence of obsessive or ritualistic behavior, panic attacks, or 
homicidal ideations.  The Veteran reported that he had suicidal 
ideations, without plan or intent.  The Veteran's impulse control 
was good and he did not have episodes of violence.  The Veteran's 
remote memory was noted to be normal, but his recent and 
immediate memory were noted to be mildly impaired.  The examiner 
noted that the Veteran's PTSD was chronic and moderate and 
assigned a GAF score of 60.     

In September 2010, the Veteran was afforded another VA 
examination.  At that time, the Veteran reported that he did not 
go anywhere but church and the Moose Club.  He reported that he 
did not want to be around people.  He reported that he was very 
isolated and did not have close friends.  He reported that he did 
not sleep well, in that he had trouble falling and staying asleep 
and that he experienced nightmares of his time in WWII.  He 
reported that he was on medication for the nightmares, but that 
it was not helping.  He reported that he experienced angry 
outbursts and that he was irritable.  He reported he had 
difficulty concentrating, that he was hypervigilant, and that he 
had an exaggerated startle response.     

Upon mental status examination, the Veteran was clean and 
appropriately dressed.  His speech was unremarkable and 
spontaneous.  He was oriented to person, time, and place.  The 
Veteran's attitude was friendly, relaxed, and cooperative.  His 
affect was constricted and his mood was anxious.  He was not able 
to complete serial 7's or spell a word backward and forward.  His 
thought process and thought content were unremarkable.  He was 
able to understand the outcome of behavior and his intelligence 
was average.  It was noted that the Veteran understood that he 
had a problem.  There was no evidence that the Veteran 
experienced hallucinations and he did not exhibit inappropriate 
behavior.  He did not have obsessive or ritualistic behavior.  
The Veteran did experience panic attacks.  The Veteran did not 
have homicidal ideations, but did experience thoughts of suicide.  
The Veteran's remote memory was normal, but his recent memory was 
moderately impaired and his immediate memory was mildly impaired.  

The examiner reported that as a result of his PTSD the Veteran 
had intrusive and distressing recollections of his traumatic 
events, including dreams, images, thoughts, and perceptions.  The 
Veteran had recurrent and distressing dreams where he acted or 
felt that the traumatic event was recurring.  The examiner 
reported that the Veteran experienced intense physiological 
distress at exposure to internal or external cues that symbolized 
or resembled an aspect of his traumatic events.  She reported 
that the Veteran avoided thoughts, feelings, and conversations 
associated with the trauma.  She also reported that the Veteran 
avoided activities, places, and people that aroused recollections 
of his traumatic events.  The examiner reported that the Veteran 
had a markedly diminished interest or participation in 
significant activities, had feelings of estrangement from others, 
was unable to have loving feelings, and had a sense of a 
foreshortened future.

The examiner confirmed the Veteran's diagnosis of PTSD and 
reported that his symptoms were chronic and moderate to severe in 
nature.  She reported that the Veteran was socializing even less 
than he had in the past and that his memory appeared to be 
worsening.  The examiner reported that given the Veteran's 
moderate memory impairment and concentrations problems, he would 
not be able to remember directions if given to him in a place of 
employment.  She reported that his difficulties sleeping would 
make getting to work on time difficult on some days.  She 
reported that the Veteran's PTSD symptoms were moderate with a 
slight decline in socialization and that the PTSD symptoms alone 
would not prevent the Veteran from working, but that his memory 
impairment along with his PTSD symptoms would make it difficult 
for the Veteran to maintain any gainful employment.  The examiner 
assigned the Veteran a GAF score of 52.

The Veteran has recently been seen several times at the VA 
Medical Center for mental health treatment.  Those records 
indicate that the Veteran has reported significant symptoms of 
hyperarousal, nightmares, flashbacks, isolation, trouble getting 
along with his children, depression, irritability, and anxiety.  
The Veteran was consistently assigned a GAF of 55 by his mental 
health providers at the VA Medical Center.  

In April 2009, the Veteran underwent a psychiatric evaluation by 
a private psychologist.  At that time, the Veteran reported that 
he continued to experience dreams and flashbacks of death, that 
he avoided crowds, and only went out to attend church once a 
week.  The Veteran reported that he felt unable to control 
stress.  He also reported sleep disturbances, flashbacks, 
hypervigilance, isolation, increased startle response, and 
avoidance.  Upon mental status examination, the Veteran was alert 
and oriented times 3.  His mood and affect were depressed.  The 
Veteran's long term memory was noted to be intact, but it was 
noted that he had both short term memory and concentration 
deficits.  The Veteran's speech was fluent and his thoughts were 
organized and without evidence of psychosis.  The Veteran denied 
suicidal ideations at that time.  

The examiner diagnosed the Veteran with PTSD, major depressive 
disorder, and a possible cognitive disorder.  The examiner 
assigned a GAF score of 43.  The examiner noted that the 
Veteran's personality characteristics were consistent with 
depression, low self-esteem, anger, guardedness, chronic anxiety, 
and isolation.  The examiner also reported that the death of his 
wife 9 years prior and the fact that his sons lived up north, 
left the Veteran with no local support system.  The examiner 
reported that psychological and pharmacological interventions 
were needed for the Veteran in order to reduce depression, 
anxiety, and to learn PTSD coping skills.  

The Board notes that the several GAF scores assigned to the 
Veteran by both the VA examiners and his mental health treatment 
providers are not reflective of the severity of the symptoms 
reported by the Veteran and noted in the examination reports by 
the VA examiners.  Therefore, the Board assigns the GAF scores 
less probative value than the symptoms reported in the treatment 
notes and the VA examination reports.               

The Board finds that the Veteran is entitled to a 50 percent 
evaluation for PTSD for the period prior to June 10, 2009, the 
date VA received the Veteran's statement indicating that his PTSD 
had increased in severity.  The Board notes that at the Veteran's 
May 2009 VA examination, the examiner reported that the Veteran 
experienced pertinent symptoms of irritability, insomnia, 
avoidance of crowds, and felt emotionally detached from the 
people around him.  Additionally, the examiner reported that the 
Veteran's prognosis was guarded due to the extreme chronicity of 
the disability.  The examiner also reported that the Veteran 
experienced reduced reliability and productivity as a result of 
his PTSD symptoms.  In combination, the Veteran's symptoms during 
the period of the claim prior to June 10, 2009, resulted in the 
reduced reliability and productivity required for a 50 percent 
rating.

Consideration has been given to assigning a higher evaluation for 
this period.  However, there is no evidence that the impairment 
from the Veteran's PTSD more nearly approximated deficiencies in 
most areas than reduced reliability and productivity.  In this 
regard, the Board notes that the May 2009 VA examination report 
indicates that the Veteran was able to attend and be involved 
with his church on a regular basis.  He was noted to maintain 
regular contact with his children and he had decreased his 
alcohol intake.  There was also no objective evidence that the 
Veteran's judgment or thinking was overly impaired.  Moreover, 
based on the evidence discussed above, there is no showing of 
thought and communication deficiencies, impaired impulse control, 
obsessional rituals, hallucinations, delusions, or 
suicidal/homicidal ideation, such as to support a higher 
evaluation for the period prior to June 10, 2009. 

The Board finds that the Veteran is entitled to a 70 percent 
disability rating for PTSD for the period from June 10, 2009, to 
March 22, 2010.  The Veteran's July 2009 VA examination report 
details a more significant psychiatric disability than that 
detailed in the May 2009 VA examination report.  In this regard, 
the Board notes that the Veteran reported that he had begun to 
have suicidal ideation.  The Veteran also reported that he had 
still been going to church, but that he had been less involved 
and did not talk to people while he was there.  The Veteran also 
reported that he had only been maintaining a relationship with 
two of his sons.  In combination, the Veteran's symptoms during 
the period of the claim from June 10, 2009, to March 22, 2010, 
produced impairment that more nearly approximated deficiencies in 
most areas than reduced reliability and productivity.

Consideration has been given to assigning a higher evaluation for 
this period.  However, it has been reported that the Veteran 
retired several years ago due to age and eligibility.  There is 
no indication from the record that the Veteran had to retire 
because of his PTSD symptoms.  Also, the Veteran was still able 
to maintain relationships with his sons and, while not 
participating as fully, was still able to attend church on a 
regular basis.  Additionally, the evidence discussed above fails 
to show that the Veteran experienced gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living, disorientation 
to time or place, and memory loss for names of close relatives, 
own occupation or own name.  Therefore, a higher evaluation for 
this period is not warranted.

The Board finds that the Veteran is entitled to a 100 percent 
disability rating for PTSD for the period from March 23, 2010, 
the date of the Veteran's Board hearing at which time he reported 
that his PTSD symptoms had increased in severity.  In this 
regard, the Board notes that the September 2010 VA examiner 
reported that the Veteran experienced intense physiological 
distress at exposure to internal or external cues that symbolized 
or resembled an aspect of his traumatic events; and that the 
Veteran had a markedly diminished interest or participation in 
significant activities, had feelings of estrangement from others, 
was unable to have loving feelings, and had a sense of a 
foreshortened future.  Additionally, the September 2010 VA 
examiner reported that given the Veteran's moderate memory 
impairment and concentrations problems, he would not be able to 
remember directions if given to him in a place of employment.  
She reported that his difficulties sleeping would make getting to 
work on time difficult on some days and that his memory 
impairment along with his PTSD symptoms would make it difficult 
for the Veteran to maintain any gainful employment.  The examiner 
did not attribute the Veteran's memory problems to any other 
disability apart from his PTSD.  Therefore, the Board finds that 
these symptoms are appropriately attributed to the Veteran's 
PTSD, contributing to his inability to obtain and maintain 
gainful employment.  In combination, the Veteran's symptoms 
during the period of the claim from March 23, 2010, produced 
impairment that more nearly approximates total occupational and 
social impairment than deficiencies in most areas.   

The Board acknowledges that the results of the VA examinations 
and the symptoms described in the mental health treatment notes 
do not indicate that the Veteran experiences all of the symptoms 
associated with a 50 percent, a 70 percent, or a 100 percent 
disability rating for PTSD for the periods specified above.  
However, the Court has held that the symptoms enumerated under 
the schedule for rating mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding 
that there is reduced reliability and productivity is sufficient 
to warrant a 50 percent disability rating for the period prior to 
June 10, 2009, even though all the specific symptoms listed for a 
50 percent rating are not manifested; a finding that there are 
deficiencies in most areas is sufficient to warrant a 70 percent 
disability rating for the period from June 10, 2009, to March 22, 
2010, even though all the specific symptoms listed for a 70 
percent rating are not manifested; and a finding that there is 
total occupational and social impairment is sufficient to warrant 
a 100 percent disability rating for the period beginning March 
23, 2010, even though all the specific symptoms listed for a 100 
percent rating are not manifested. 

Evaluation of Residuals of GSW of the Right Eye

The Veteran was afforded a VA eye examination in May 2008.  At 
that time, the Veteran's uncorrected distant visual acuity was 
measured as 20/100 in the right eye and 10/100 in the left eye.  
Pinhole visual acuity was measured at 20/70-1 in the right eye 
and 20/50 in the left eye.  Best corrected distant visual acuity 
was measured as 20/60 in the right eye and 20/25 in the left eye.  
The Veteran right pupil was 5 millimeters (mm) and round and 
reactive to direct, consensual, and near stimuli.  The Veteran's 
left pupil was 4 mm and round and reactive to direct, consensual, 
and near stimuli.  Motilities were smooth and full.  
Confrontational fields were full to finger counting in all 
meridians, with no central defect in the left eye.  There was 
slight overall constriction in the right eye.  Upon slit lap 
examination, there was GSW scarring on the right eye.  There was 
minimal chemosis and bulbar hyperemia, bilaterally.  Corneal 
examination revealed 3+ endothelial gutatta and pigment with old 
penetrating scar in the right eye.  Iris examination revealed 
transillumination defects in the right.  Upon visual field 
examination, the Veteran was found to have significant loss of 
superior temporal, superior nasal, and inferior temporal visual 
field in the right eye, secondary to scarring.  The left eye 
visual field was normal.  There was peripapillary chorioretinal 
scarring in the nasal aspect of the right eye.  The macula was 
intact with no retinal pigment or epithelial dysplasia.  The 
vessels were of normal color and caliber, with no heme or 
exudates, bilaterally.  There was extensive peripheral scarring 
with fibrosis and pigment secondary to trauma in the right eye.  
The examiner diagnosed the Veteran with an in-service GSW to the 
right eye, with secondary glaucoma and chorioretinal scarring 
with superior temporal, superior nasal, and inferior temporal 
visual field loss.  

In September 2010, the Veteran was afforded another VA eye 
examination.  At that time, the Veteran was found to have best 
corrected distant visual acuity measured at 20/40-2 in the right 
eye and 20/25 in the left eye.  The right pupil was 4 mm and the 
left was 2 mm, both were round and reactive.  There was an 
afferent papillary defect in the right eye.  There was no pain or 
diplopia.  Upon slit lens examination, the Veteran's conjunctival 
was white and quiet.  The right cornea showed 3+ endothelial 
gutatta and pigment with an old penetrating scar and central 
stromal scar.  Iris examination showed transillumination defects 
in the right eye.  The right intraocular lens had remnant 
lenticular cells in a capsular bag and a small off-center 
capsulotomy.  There was a large scar covering most of the macular 
area and post pole of the right eye.  There was normal vessel 
caliber in both eyes.  Upon visual field examination, the left 
eye showed an average concentric contraction to 46 degrees.  The 
right eye showed an average concentric contraction to 10 degrees.  

The Veteran is also seen at the VA Medical Center for periodic 
eye treatment.  The Veteran's vision has generally been the same, 
and his visual field has been shown to decrease only slightly in 
his right eye as time goes on.  

The Board finds that the Veteran is not entitled to a disability 
rating in excess of 30 percent for residuals of a GSW to the 
right eye.  In this regard, the Board notes that the Veteran, at 
worst, had best corrected distance vision in the right eye of 
20/60 and best corrected distance vision in the left eye of 
20/25.  This would, at most, only warrant a disability rating of 
10 percent, if the Veteran were rated based on visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).  The Veteran's 
visual field defect would warrant a 20 percent in the right eye 
for average concentric contraction to 15 degrees, but not to 5 
degrees; and a 10 percent in the left eye, for average concentric 
contraction to 60 degrees, but not to 45 degrees; with a combined 
evaluation for both eyes of 30 percent; if rated purely as 
concentric contraction.  38 C.F.R. § 4.84a, Diagnostic Code 6080 
(2008).  If the Veteran's visual field defect were rated as 
visual acuity, the right eye would be considered 20/200 for an 
average concentric contraction of 10 degrees and the left eye 
would be considered 20/50 for an average concentric contraction 
of 46 degrees.  This would entitle the Veteran to a 30 percent 
disability rating under Diagnostic Code 6076.  38 C.F.R. § 4.84a 
(2008).  As the Veteran's visual acuity is not shown to be worse 
than 20/60 in his right eye and 20/25 in his left eye, and his 
visual field defect is not shown to be worse than an average 
concentric contraction of 10 degrees in the right eye and 46 
degrees in the left eye, a higher evaluation is not warranted at 
this time.  

Consideration has been given to assigning a separate compensable 
disability rating for residuals of a GSW of the right eye under 
another diagnostic code.  However, the evidence of record shows 
that the Veteran's main residuals of the GSW are vision problems 
and a residual facial scar.  The Veteran is in receipt of a 
separate 10 percent rating for the facial scar and that rating is 
not at issue in this appeal.  There is no other residual which 
would warrant a separate rating at this time.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Consideration

The Board has also considered whether the claim for an increased 
rating for the residuals of a gunshot wound of the right eye and 
the claim for a higher rating for PTSD during the period prior to 
March 23, 2010, should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for the disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disabilities and that 
the manifestations of the disabilities are contemplated by the 
schedular criteria.  Additionally, the Board has increased the 
disability evaluations as warranted by the evidence.  In sum, 
there is no indication that the average industrial impairment 
from the disabilities would be in excess of that contemplated by 
the increased ratings granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the Veteran's PTSD warrants a 50 
percent rating, but not higher, for the period prior to June 10, 
2009; a 70 percent rating, but not higher, from June 10, 2009, 
through March 22, 2010; and a 100 percent rating for the period 
from March 23, 2010; the benefit sought on appeal is granted to 
this extent and subject to the criteria applicable to the payment 
of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for 
residuals of a GSW of the right eye is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


